DETAILED ACTION
Status of the Application
Claims 1-21 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 05/26/2020 ; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status



This action is a Non-Final Action on the merits in response to the application filed on 05/26/2020 .
Claims 1-21 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-21 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-21, under Step 2A claims 1-21 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-21, the independent claims (claims 1, 8, and 15) are directed to managing of crop data (e.g. generating plurality of vectors for growing conditions for time periods, comparing plurality of vectors for growing conditions for time periods, determining crop yield). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as business relation. The managing personal behavior is entered into when the user generates and compares crop yield data. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element –processors, network interface unit, computer program product, storage readable storage media to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e.
The independent claims are additionally directed to claim elements such as processors, network interface unit, computer program product, storage readable storage media. When considered individually, the processors, network interface unit, computer program product, storage readable storage media claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0066]) “computing device 210, there is a computer system 212 which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system 212 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.” [0076] “The various functions of the computer or other processing systems may be distributed in any manner among any number of software and/or hardware modules or units, processing or computer systems and/or circuitry, where the computer or processing systems may be disposed locally or remotely of each other and communicate via any suitable communications medium (e.g., LAN, WAN, Intranet, Internet, hardwire, modem connection, wireless, etc.). For example, the functions of the present invention embodiments may be distributed in any manner among the various end-user/client and server systems, and/or any other intermediary processing devices. The software and/or algorithms described above and illustrated in the flowcharts may be modified in any manner that accomplishes the functions described herein. In addition, the functions in the flowcharts or description may be performed in any order that accomplishes a desired operation ”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-7, 9-14, 16-21 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Number US 5668719, Bobrov, et al. to hereinafter Bobrov in view of United States Patent Publication US 20160290918, Xu, et al.

Referring to Claim 1, Bobrov teaches a method of predicting crop yield comprising:
generating, via a processor, a plurality of vectors each including measurements for a corresponding growing condition for a current time period (
Bobrov: Col. 16 Ln. 45-60, The main income items for the various nutrition elements are shown in FIGS. 19-21 and include release of NPK from the plant residues of the forerunning crop and organic fertilizers (of both the current year and previous years) (blocks 314, 316 and 318), mineral fertilizers applied in the current year (blocks 320, 322 and 324), and post-action of the phosphorous and potassium fertilizer which has been applied in previous years (blocks 326 and 328).);
Bobrov: Col. 17 Ln. 45-50,  Col. 19 Ln. 45-67,  describe processing and generating data regarding current and past growing condition. 

generating, via the processor, a plurality of vectors each including measurements for a corresponding growing condition for a previous time period (
Bobrov: Col. 19 Ln. 8-45,  Col. 20 Ln. 1-60,  describe processing and generating data regarding current and past growing condition. );

comparing, via the processor, the plurality of vectors (See Xu) for the current time period to the plurality of vectors for the corresponding growing conditions for previous time periods to determine a plurality of previous time periods closest to the current time period, wherein the plurality of previous time periods are associated with a plurality of crop yields for one or more crop producing fields and crop types (
Bobrov: Col. 17 Ln. 24-67-Col. 18 Ln. 45-67,  describe processing and generating data regarding current and past growing condition, which includes comparing the yielding of past and current time periods, please see . Col. 1 Ln. 65-67-Col. 2 Ln. 1-5, Col. 15 Ln. 9-22);

determining, via the processor, a crop yield for the current time period for a selected crop producing field and crop type based on selected crop yields for the selected crop producing field and crop type for the corresponding growing conditions of the determined plurality of previous time periods (
Bobrov: Col. 17 Ln. 24-67-Col. 18 Ln. 45-67,  describe processing and generating data regarding current and past growing condition, which includes comparing the yielding of past and current time periods, please see . Col. 1 Ln. 65-67-Col. 2 Ln. 1-5, Col. 15 Ln. 9-22. 
Bobrov: Col. 29 Ln. 5-25,  describes the crop types and comparing of current and previous yields).

Bobrov does not explicitly teach plurality of vectors.
However, Xu teaches plurality of vectors (
Xu: Sec. 0010, 0044, 0046 describes datapoints and plot points, in which the Examiner interpreting as vectors.)

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).


Referring to Claim 2, Bobrov teaches the method of claim 1, wherein the growing conditions include two or more from a group of temperature, soil moisture, precipitation, irrigation, biological measures, and application of treatments (
Bobrov: Col. 12 Ln. 49-55, Also the application of fertilizers and pesticides based on the soil analysis can be determined, as can the quantity and type of fertilizers and pesticides needed. Based on the soil analysis a program for seeding or sowing seeds in each individual grid can be developed.
Bobrov: Col. 25 Ln. 40-45, The intensity of N, P, K and organic matter transformations depends on soil moisture and temperature. Simple regression equations are developed for temperature dynamics in upper and lower parts of the soil layer. Daily balance and dynamics of soil moisture are provided by the particular submodel shown in FIG. 22.
Bobrov: Col. 26 Ln. 30-35, the intensity of all the described processes is determined by the temperature and moisture of the soil as well. The specific form of this influence is individual for each process.).
Bobrov describes temperature and soil moisture, as well as the application of treatments.

Referring to Claim 3, Bobrov teaches the method of claim 2, wherein the biological measures include biomass, and the treatments include one or more from a group of fertilizer, a treatment for pests, and a treatment for diseases (
Bobrov: Col. 12 Ln. 49-55, Also the application of fertilizers and pesticides based on the soil analysis can be determined, as can the quantity and type of fertilizers and pesticides needed. Based on the soil analysis a program for seeding or sowing seeds in each individual grid can be developed.
Bobrov: Col. 25 Ln. 50-60, The basis of the model is the biological conception of the mutual transformation of the organic and mineral forms of the macronutrients. As a result of the decomposition of humus, organic fertilizers and vegetable residues of the predecessor, accompanied with the mineralization of the NPK, the funds of the ammonium, nitrogen, phosphorus and potassium available to the plants are replenished.
Bobrov: Col. 16 Ln. 45-60, The proposed mathematical expression simulates satisfactorily the dependence of some morphological and biochemical factors on the relationship of the macroelements. Especially, as the experiment shows, it is true for those factors which correlate with the increase of the biomass (content of pigments, vitamins, plant length at the initial stage of growth, grain yield, etc.).).
Bobrov describes biomass and  the application of treatments such as pesticides.

Referring to Claim 4, Bobrov teaches the method of claim 1, wherein determining the crop yield for the current time period further comprises:
the selected crop yields for the selected crop producing field and crop type for the corresponding growing conditions of the determined plurality of previous time periods; crop yields to determine the crop yield for the current time period (
Bobrov: Col. 29 Ln. 5-25,  describes the crop types and comparing of current and previous yields); 

Bobrov does not explicitly teach applying weights to the selected crop yields; combining the weighted crop yields.
However, Xu teaches applying weights to the selected crop yields; combining the weighted crop yields. (
Xu: Sec. 0062, 0067, describe applying and combine weights to yielded crops).

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).

Referring to Claim 5, Bobrov teaches the method of claim 1, wherein comparing the plurality of vectors further comprises:
Bobrov does not explicitly teach determining a distance between the plurality of vectors for the current time period and the plurality of vectors for the plurality of previous time periods.
However, Xu teaches determining a distance between the plurality of vectors for the current time period and the plurality of vectors for the plurality of previous time periods (
Xu: Sec. 0092-0097, describe the graphing through a scatterplot with points that would represent distance between vectors, which includes current and previous times ).

Referring to Claim 6, Bobrov teaches the method of claim 1, wherein a desired crop producing field for the current time period is unknown within the plurality of previous time periods, and determining the crop yield for the desired unknown crop producing field for the current time period further comprises:
Bobrov does not explicitly teach determining one or more ratios between one or more crop yields of one or more time periods of the plurality of previous time periods for known crop producing fields; interpolating the crop yield for the desired unknown crop producing field for the current time period based on the ratio and crop yields for known crop producing fields for the current time period
However, Xu teach these limitations
determining one or more ratios between one or more crop yields of one or more time periods of the plurality of previous time periods for known crop producing fields (
Xu: Sec. 0076, 0081 describe the ratio for vegetation produced);
interpolating the crop yield for the desired unknown crop producing field for the current time period based on the ratio and crop yields for known crop producing fields for the current time period (
Xu: Sec. 0076, 0078, 0079, 0081 describe the ratio for vegetation produced, which includes the calculation for the intersection of crops).

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).

Referring to Claim 7, Bobrov teaches the method of claim 1, Bobrov does not explicitly teach wherein the time period includes a growing season.
However, Xu teaches wherein the time period includes a growing season. (
Xu: Sec. 0005, configured for creating data values that are useful in forecasting an agricultural crop yield for an entire country, during a growing season, based on regional data measurements over a specific time period.
Xu: Sec. 0009, The survey is provided directly to farmers across the country and asks the farmers to report their crop conditions at that time of year. However, this approach is not particularly useful for forecasting during the growing season because farmers are unable to provide a good estimate of their crop yield until harvest time approaches, at the end of the growing season.).
Xu describes teaching of a time period for a growing season,

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).

Claims 8-14 recite limitations that stand rejected via the art citations and rationale applied to claims 1-7. Regarding  a network interface unit (
Xu: Sec. 0110, the network(s), network link 520 and communication interface 518. In the Internet example, a server 530 might transmit a requested code for an application program through Internet 528, ISP 526, local network 522 and communication interface 518.);
a processor configured to (
Bobrov: Col. 11 Ln. 50-57, The microprocessor controller 165 can record the different location on each pass as desired and thus analysis in each grid location for individual soil samples can be tied directly back to that location for fertilizer application):

Claims 15-21 recite limitations that stand rejected via the art citations and rationale applied to claims 1-7.  Regarding a computer program product for predicting crop yield, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor (
Bobrov: Col. 16 Ln. 45-60, The program for applying indicated at 242 would be based upon the analysis of the soil, and can be preprogrammed into the memory for the computer 240 so that at a particular location a blend of materials from three different bins (Nitrogen, Phosphorus and Potassium) located at 244, 246 and 248 would be utilized.):
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emori, U.S. Patent Number US6424295B1, (discussing the applications of chemicals to an agricultural field).
Hovis, U.S. Pub US 20140136286, (discussing an application for interacting with visual crop data in an agricultural field).
Mattsson, Australia. Pub 2014307603B2, (discussing a robotic rover device that analyzes land).
Keicher et al., Automatic guidance for agricultural vehicles in Europe, Computers and Electronics in Agriculture Volume 25, Issues 1–2, January 2000, Pages 169-194 (discussing the use of a vehicle for applying chemical and managing agricultural fields).  https://www.sciencedirect.com/science/article/pii/S0168169999000629

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624